Citation Nr: 0841879	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-31 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for a back disorder, to include arthritic change.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied the benefit sought on appeal.  

The July 2005 rating decision also denied entitlement to 
service connection for prostate cancer.  The veteran 
perfected an appeal in October 2006 with regard to the 
denial; however, he withdrew such appeal in a statement filed 
in September 2007, prior to certification to the Board.  
Thus, the prostate cancer issue is not in appellate status.  
See generally 38 U.S.C.A. § 7105 (West 2002). 


REMAND

A preliminary review of the record discloses a need for 
additional development prior to final appellate review.  In 
this regard, the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002) contemplates that all evidence will 
first be reviewed at the RO so as not to deprive the claimant 
of an opportunity to prevail with his claim at that level.  
See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the 
agency of original jurisdiction receives evidence relevant to 
a claim properly before it that is not duplicative of 
evidence already discussed in the Statement of the Case or a 
Supplemental Statement of the Case, it must prepare a 
Supplemental Statement of the Case reviewing that evidence.  
38 C.F.R. § 19.31(b)(1).  Further, when evidence is received 
prior to the transfer of a case to the Board, a Supplemental 
Statement of the Case must be furnished to the veteran, and 
his or her representative, if any, as provided in 38 C.F.R. 
§ 19.31 unless the additional evidence is duplicative or not 
relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  
There does not appear to be legal authority for a claimant to 
waive this requirement, but in any event, the veteran has not 
waived RO consideration of this additional evidence.  

The most recent Supplemental Statement of the Case was issued 
to the veteran on September 8, 2007.  The Board notes that 
the Supplemental Statement of the Case listed, as Evidence, 
VA Medical Center Jackson, Mississippi (VAMC) treatment 
records through September 23, 2007.  The Board also notes 
that there are VAMC treatment records from September 11, 2007 
related to the back issue.  Although VAMC treatment records 
through September 23, 2007 are listed as Evidence in the most 
recent Supplemental Statement of the Case, the September 11, 
2007 VAMC records are dated after the most recent 
Supplemental Statement of the Case was issued to the veteran 
and are not noted in the Reasons and Bases for the Decision 
in the most recent Supplemental Statement of the Case.  As 
such, the record does not show that the RO has reviewed the 
new evidence and issued a Supplemental Statement of the Case 
as contemplated by regulation.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should review the expanded 
record, to include all evidence 
received since the September 8, 2007 
Supplemental Statement of the Case, and 
determine if new and material evidence 
has been received to reopen a claim for 
a back disorder, to include arthritic 
change.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




